Citation Nr: 1139030	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected post-operative chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from November 1966 to November 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in St. Petersburg, Florida, sent under cover letter from the RO in Portland, Oregon.  

The Board notes that, although the Veteran requested a BVA hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in an August 2011 VA Form 21-4138, signed by his representative.  There are no other outstanding hearing requests of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disorder by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with degenerative joint disease of the right knee and has a history of medial meniscal tears.  Service connection has been in effect for the left knee since November 1970.  The Veteran asserts that his right knee disorder was caused by compensation or alteration in gait resulting from his left knee disability.  

A VA nexus opinion was obtained in January 2008.  The examiner opined that there is no good scientific evidence to show that the Veteran's right knee condition would be secondary to his service-connected left knee.  He also opined that "it is at least as likely as not that the [Veteran's] right knee condition is not related to or a result of his service[-]connected left knee condition."  Setting aside the confusing wording of the opinion, which can be interpreted as inconclusive, the examiner offered no opinion as to whether the service-connected left knee disorder might have aggravated the right knee disorder.  

Fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Green v. Derwinski, 1 Vet. App. 121 (1991).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011). 

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed right knee disorder and his service-connected left knee disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In addition, the January 2008 VA examiner did not note a review of the claims file.  This is significant because the claims file contains a private treatment report from Good Samaritan Hospital dated in April 1980 which records the Veteran's complaint of right knee pain since an April 8, 1980 post-service injury to the right knee, which was incurred when the Veteran was crawling around on a concrete floor and while attempting to arise, "suddenly experienced acute pain" in his right knee.  An arthroscopy revealed a probable tear in the right medial meniscus; and an arthroscopic partial medial meniscectomy was performed.  While this evidence tends to suggest a nonservice-connected cause for the right knee disorder, it does not rule out the possibility of aggravation of the right knee by the left knee.

The Board also notes that a private medical report dated in July 2008 provides an opinion that the Veteran's favoring his left knee for many years probably contributed to some degree to the right knee arthritis; however, that examiner also did not discuss or acknowledge the 1980 post-service injury to the right knee.  

In light of the above-noted inadequacies, the Board finds that a VA medical nexus opinion based on complete file review is required to determine whether the current right knee disorder was caused or aggravated by the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the January 2008 VA joints examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a right knee disorder is causally or etiologically related to the Veteran's active service, or whether it was caused or aggravated by his service-connected left knee disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a right knee disorder, including as secondary to the service-connected left knee disability, should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


